UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 14A (Rule 14a-101) Information Required In Proxy Statement Schedule 14A Information Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrantx Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, For Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to Section 240.14a-12 (Name of Registrant as Specified in its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials: o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. Amount previously paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: NOTICE OF ANNUAL MEETING OF THE SHAREOWNERS Date: May 14, 2013 Time: 10:00 a.m. Place: Quinnipiac University School of Law Center – Grand Courtroom 275 Mount Carmel Avenue Hamden, Connecticut06518 Matters to be voted on: 1. Election of directors. 2. Ratification of the selection of PricewaterhouseCoopers LLP as UIL Holdings Corporation’s independentregistered public accounting firm for 2013. 3. Non-binding advisory vote on the compensation of named executive officers. 4. Proposal to approve the Amended and Restated UIL Holdings Corporation 2008 Stock and Incentive Compensation Plan. 5. Any other matters properly brought before the shareowners at the annual meeting or any adjournment of the annual meeting. UIL Holdings Corporation utilizes the U.S. Securities and Exchange Commission rules that allow companies to furnish their proxy materials over the Internet.As a result, we are mailing to most of our shareowners a Notice of Internet Availability of Proxy Materials (the “Notice”). Those shareowners will receive the Notice instead of a paper copy of our proxy statement, proxy card, the 2012 Annual Report on Form 10-K and the Shareowner Letter.The Notice contains instructions on how to access our proxy materials over the Internet and request paper copies.All shareowners who do not receive a Notice will receive a paper copy of the proxy materials by mail.We believe that this process allows us to provide shareowners with the information they need in a timely manner while reducing the environmental impact, and lowering the costs of printing and distributing our proxy materials. You can vote your shares of common stock at the Annual Meeting of the Shareowners if our records show that you owned the shares on March 11, 2013.If shares are held in the name of a broker, trust, bank, or other nominee, you should bring with you a statement, proxy or a letter from the broker, trustee, bank or nominee confirming your beneficial ownership of the shares as of March 11, 2013.Please remember that brokers may no longer vote your shares on the election of directors, on the non-binding advisory vote on the compensation of named executive officers or the proposal to approve the Amended and Restated UIL Holdings Corporation 2008 Stock and Incentive Compensation Plan, in the absence of your specific instructions as to how to vote, so we encourage you to provide instructions to your broker regarding the voting of your shares. If you personally attend the Annual Meeting of the Shareowners, you will be asked to verify that you are a shareowner by presenting an attendance ticket (attached to your proxy card) or the Notice, together with a proper form of identification.Cameras, recording devices and other electronic devices including telephones or other devices with photographic capability should not be used during the meeting and are subject to confiscation.For the safety of attendees, all bags, packages, and briefcases are subject to inspection.Your compliance is appreciated. Whether you plan to attend the Annual Meeting of the Shareowners or not, please vote as soon as possible.You may vote your shares via a toll-free telephone number or over the Internet.If you received a proxy card, please complete, sign, date and promptly return the proxy card in the postage prepaid envelope provided. April 3, 2013 By Order of the Board of Directors, SIGRID KUN Assistant General Counsel and Corporate Secretary YOUR VOTE IS IMPORTANT In order to save UIL Holdings Corporation the expense of further solicitation to ensure that a quorum is present at the Annual Meeting, please return your proxy card promptly - regardless of the number of shares you own, and regardless of whether you plan to attend the meeting. Directions to Quinnipiac University appear at the end of the accompanying Proxy Statement. [THIS PAGE INTENTIONALLY LEFT BLANK] PROXY STATEMENT On or about April 3, 2013, UIL Holdings Corporation (“UIL Holdings” or the “Company”) is mailing either (1) a Notice of Annual Meeting of the Shareowners, this proxy statement, the accompanying proxy card and the Shareowner Letter (the “Proxy Materials”), or (2) a Notice of Internet Availability of Proxy Materials (the “Notice”)to all of its shareowners who, according to its records, held common stock as of the close of business on March 11, 2013, in connection with the solicitation of proxies for use at the 2013 Annual Meeting of the Shareowners (the “Annual Meeting”).The Annual Meeting will be held on Tuesday, May 14, 2013 at 10:00 a.m. at Quinnipiac University, School of Law Center – Grand Courtroom, 275 Mount Carmel Avenue, Hamden, Connecticut06518, for the purposes listed in the accompanying Notice of Annual Meeting of the Shareowners. UIL Holdings is making this solicitation, and it will bear the expense of printing and mailing proxy materials to shareowners.UIL Holdings will ask banks, brokers and other custodians, nominees and fiduciaries to send proxy materials to beneficial owners of shares and to secure their voting instructions, if necessary, and UIL Holdings will reimburse them for their reasonable expenses in so doing.Directors, officers and employees of UIL Holdings may also solicit proxies personally or by telephone, but they will not be specifically compensated for soliciting proxies.UIL Holdings has retained Okapi Partners of New York, New York, at a cost to UIL Holdings of $10,000 plus expenses, to aid in the solicitation of proxies by similar methods. SHAREOWNERS ENTITLED TO VOTE At the close of business on March 11, 2013, the record date for the Annual Meeting, 50,695,566 shares of UIL Holdings common stock were outstanding.Owners of all outstanding shares of common stock will be entitled to vote at the Annual Meeting, each share being entitled to one vote, on each matter coming before the meeting as listed in the accompanying Notice of Annual Meeting of the Shareowners.In accordance with UIL Holdings’ bylaws, the President will appoint inspectors of proxies and tellers to count all votes on each matter coming before the meeting. Shareowners who are participants in Investors Choice, a Dividend Reinvestment & Direct Stock Purchase and Sale Plan (the “Plan”) for the shares of UIL Holdings common stock, will, upon request, receive either the Proxy Materials or a Noticethat cover the shares held in their accounts under the Plan. If you vote using the internet, by telephone or by returning a proxy card, in accordance with the instructions listed on the Notice or proxy card, then the shares covered by that proxy: ● will be voted or not voted, in accordance with the instructions you give on the proxy, to elect as directors for the ensuing year the ten persons named in this proxy statement, or any other person(s) that the present Board of Directors name(s) as a substitute nominee if one or more of the ten persons named is unable to serve; ● will be voted for or against, or not voted, in accordance with the instructions you give on the proxy, with respect to the proposal to ratify the selection of PricewaterhouseCoopers LLP as UIL Holdings’ independent registered public accounting firm for fiscal year 2013; ● will be voted for or against, or not voted, in accordance with the instructions you give on the proxy, with respect to the proposal to approve, by non-binding advisory vote, the compensation of the named executive officers; ● will be voted for or against, or not voted, in accordance with the instructions you give on the proxy, with respect to the proposal to approve the Amended and Restated UIL Holdings Corporation 2008 Stock and Incentive Compensation Plan; and ● will be voted in the discretion of the person(s) designated as proxieswith respect to other matters, if any, which come before the meeting.UIL Holdings is not aware of any other matters to be presented at the meeting. You may revoke your proxy at any time prior to its use.In order to revoke your proxy, you must send a written notice of revocation or another properly signed proxy card bearing a later date to UIL Holdings’ Corporate Secretary at the address listed on page 62 of this proxy statement.If you attend the Annual Meeting in person, you may, if you wish, vote by ballot at the Annual Meeting.If you do vote by ballot at the Annual Meeting, then any proxy you previously submitted will be cancelled. 1 Under Connecticut law and UIL Holdings’ bylaws, the presence, in person or by proxy, of shareowners holding a majority of the shares of outstanding common stock will constitute a quorum for purposes of considering and acting upon the matters listed in the accompanying Notice of Annual Meeting of the Shareowners. Under Connecticut law and UIL Holdings’ bylaws, assuming that a quorum is present at the Annual Meeting, directors will be elected by a plurality of the votes properly cast.Withholding authority to vote for a director nominee will not prevent that director nominee from being elected.Cumulative voting for directors is not permitted under Connecticut law unless a corporation’s certificate of incorporation provides for cumulative voting rights.UIL Holdings’ certificate of incorporation does not provide for cumulative voting rights. Under Connecticut law and UIL Holdings’ bylaws, assuming that a quorum is present at the Annual Meeting, the proposal to ratify the Audit Committee’s selection of PricewaterhouseCoopers LLP as UIL Holdings’ independent registered public accounting firm will be approved if the votes properly cast in favor of this action exceed the votes cast against it.Proxies marked to abstain from voting with respect to this action will not have the legal effect of voting against it. As required by the Dodd-Frank Act, the Company seeks a non-binding advisory vote on executive compensation.Because the vote is advisory, it will be non-binding on the Company and the Board, and will not be construed as overruling a decision by the Company or the Board.The vote will not create or imply any change to the Company’s fiduciary duties or create or imply any additional fiduciary duties for the Company or the Board. Under the rules of the New York Stock Exchange, assuming a quorum is present at the Annual Meeting, the minimum vote that will constitute shareowner approval of the proposal regarding the Amended and Restated UIL Holdings Corporation 2008 Stock and Incentive Compensation Plan is approval by a majority of votes cast on the proposal, provided that the total vote cast on the proposal represents over 50% in interest of all shares entitled to vote on the proposal.Under New York Stock Exchange rules, abstentions are treated as “votes cast,” thus proxies marked to abstain from voting with respect to this action will have the legal effect of voting against it. Householding Information We have adopted a procedure approved by the U.S. Securities and Exchange Commission (the “SEC”) called “householding.”Under this procedure, shareowners of record who have the same address and last name and do not participate in electronic delivery of proxy materials will receive only one copy of our proxy statement, Annual Report on Form 10-K and Shareowner Letter, unless one or more of the shareowners at that address notifies us that they wish to continue receiving individual copies.We believe this procedure provides greater convenience to our shareowners and saves money by reducing our printing and mailing costs and fees. If you and other shareowners of record with whom you share an address and last name currently receive multiple copies of our proxy statement, Annual Report on Form 10-K and Shareowner Letter and would like to participate in our householding program, please contact Broadridge Financial Solutions, Inc. by calling toll-free at 800-542-1061, or by writing to Broadridge Financial Solutions, Inc., Householding Department, 51 Mercedes Way, Edgewood, New York 11717.Alternatively, if you participate in householding and wish to revoke your consent and receive separate copies of our proxy statement, Annual Report on Form 10-K and Shareowner Letter, please contact Broadridge Financial Solutions, Inc. as described above. A number of brokerage firms have instituted householding.If you hold your shares in street name, please contact your bank, broker or other holder of record to request information. PRINCIPAL SHAREOWNERS In statements filed with the SEC, the entities identified in the table below have disclosed beneficial ownership of shares of UIL Holdings common stock as shown in the table.None of the entities identified in the table has acknowledged that it has acted, or is acting, as a partnership, limited partnership or syndicate, or as a group of any kind for the purpose of acquiring, holding or disposing of UIL Holdings common stock.There is no other person or group of persons known to UIL Holdings to be the beneficial owner of more than five percent of the shares of UIL Holdings common stock as of the close of business on March 11, 2013. 2 The percentage shown in the right-hand column is calculated based on the 50,695,566 shares of UIL Holdings common stock outstanding as of the close of business on March 11, 2013. Title of Class Name and Address of Beneficial Owner Amount and Nature of Beneficial Ownership Percent of Class Common Stock BlackRock, Inc. 40 East 52nd Street New York, NY10022 4,064,006 (1) 8.02% Common Stock FMR LLC 82 Devonshire Street Boston, MA02109 3,632,723 (2) 7.17% Common Stock The Vanguard Group, Inc. 100 Vanguard Blvd. Malvern, PA19355 3,144,759 (3) 6.20% Based upon information provided in Amendment No. 4 to Schedule 13G filed by BlackRock, Inc. with the SEC on February 1, 2013; BlackRock, Inc. has sole voting power and sole dispositive power with respect to 4,064,006 shares.The Amendment to Schedule 13G notes that various persons have the right to receive or the power to direct the receipt of dividends from, or the proceeds from the sale of the reported shares.No one person’s interest in said shares exceeds five percent of the Company’s total outstanding shares of common stock. Based upon information provided in Schedule 13G filed by FMR LLC with the SEC on February 14, 2013;FMR LLC has sole voting power with respect to 253,710 shares and sole dispositive power with respect to 3,632,723 shares. Based upon information provided in Amendment No. 1 Schedule 13G filed by The Vanguard Group, Inc. with the SEC on February 11, 2013; The Vanguard Group, Inc. has sole voting power with respect to 153,973 shares and sole dispositive power with respect to 3,068,982 shares. PROPOSAL NO. 1 - ELECTION OF DIRECTORS Unless you instruct otherwise on the proxy, shares to which the proxy relates will be voted in favor of the persons listed below for election as directors of UIL Holdings.Although UIL Holdings knows of no reason why any of the persons listed below will be unable to serve as a director, if that should occur, your shares will be voted for any other person that the present Board of Directors of UIL Holdings (the “Board of Directors” or the “Board”) names as a substitute nominee.Nine of the ten nominees listed below were elected as directors at the last annual meeting.The tenth nominee, William B Plummer, Executive Vice President and Chief Financial Officer of United Rentals, Inc., has extensive experience in finance, accounting, capital markets, strategy, executive leadership and corporate governance at the board level.Mr. Plummer will be an addition to the Board as the Board has set the number of directors who constitute the entire Board at ten. UIL Holdings’ criteria for directors are discussed in its Corporate Governance Guidelines, a copy of which is available on the Company’s website at www.uil.com.Consistent with these guidelines, all of the nominees listed below have a reputation for integrity, sound judgment, respect for others, courage of their convictions, and the ability to communicate effectively.All of the nominees have also stated that they have the time and commitment to meet their responsibilities as members of the Board.As a whole, the Board reflects diversity of gender, background and experience.The Board has determined that certain areas of experience are key to the composition of the Board as a whole:leadership experience, finance experience, and energy industries experience, including electricity and gas, and utility/public policy experience. 3 Leadership experience:Directors must have the ability to comprehend, evaluate and prioritize significant strategies, and to exercise oversight over their implementation.Directors with experience in leadership positions, particularly as executive officers or directors of publicly held companies, will have experience with the identification of enterprise risks, development and implementation of solutions, and serving as the leaders of coordinated efforts.This experience is important to UIL Holdings’ evaluation and successful implementation of its operating strategies and its initiatives for future growth. Finance experience:Finance experience, including experience with capital markets, accounting, audit, budgets and financial reporting, is important to all directors, and is particularly important to directors serving on the Audit Committee.UIL Holdings’ electric and gas utility subsidiaries plan extensive capital programs over the next decade.Finance experience contributes to a director’s oversight of UIL Holdings’ internal control environment, financial accounting and reporting, capital structure and financing of cash requirements. Energy industry experience:UIL Holdings’ electric and gas utility subsidiaries’ core businesses are in the energy industry, which has experienced significant structural and technological changes, with the pace of such changes expected to continue or increase in the future.Experience in the energy industry contributes to a director’s evaluation of UIL Holdings’ long- and short-term objectives, assessment of future developments that may impact UIL Holdings strategically and operationally, and such director’s work on the Board’s committees. Utility/public policy experience:UIL Holdings’ utility subsidiaries deliver electricity and gas to residents and businesses located in each utility’s franchise area, and are subject to state regulation of electric and gas distribution rates and federal regulation of electric transmission, as applicable.UIL Holdings’ subsidiaries also engage in other cost of service-based activities, including cost of service generation investments.A director’s experience with governmental entities, including regulatory agencies, as well as the overall ratemaking process and a utility’s public service obligations to provide reliable service, can assist the director in monitoring the achievement of UIL Holdings’ objectives and the director’s understanding of the environments in which UIL Holdings does its business, the operational and financial considerations relevant to ratemaking, and UIL Holdings’ ability to earn a fair return on invested capital. Biographical information, including experience in these key areas is provided for each director nominee below.The stated age of each director nominee will be his or her age at May 14, 2013. Thelma R. Albright, 66, Former President, Carter Products Division, Carter-Wallace, Inc., Cranbury, New Jersey.Director of UIL Holdings since 1995. Carter-Wallace, Inc. is a consumer and healthcare products manufacturer.Currently, Director, UIL Holdings Corporation and Church and Dwight, Inc.Former Director of Imagistics, Inc.Ms. Albright holds a bachelor of arts degree from Marian University, and an MBA from the University of Central Missouri. Director Qualifications in Key Areas: ● Leadership experience – former President of a division of an international consumer products company; current and former Director of publicly held companies and current Chair of the Executive Compensation Committee of a publicly held company; former Chair of UIL Holdings’ Compensation and Executive Development Committee. ● Finance experience – managed finance, sales, marketing and research and development for a consumer products division of a publicly held company.Prior and current service on UIL Holdings’ Audit Committee and Retirement Benefits Plans Investment Committee. 4 Arnold L. Chase, 61, Member of the Board of Directors and President, Gemini Networks, Inc. and Executive Vice President, Chase Enterprises, Hartford, Connecticut.Director of UIL Holdings since 1999.Current Retirement Benefits Plans Investment Committee Chair. Gemini Networks, Inc. and Chase Enterprises are privately owned investment holding companies.Currently, Director, UIL Holdings Corporation, Connecticut Public Broadcasting, Inc. and Talcott Mountain Science Center.Also, member of the Hartford Carousel Committee.Mr. Chase holds a bachelor of science in business administration degree from Babson College. Director Qualifications in Key Areas: ● Leadership experience – current Principal of two investment holding companies; former Managing Director of a telecommunications company; current Chair of UIL Holdings’ Retirement Benefits Plans Investment Committee; former President, New England Weather Service; current and former Director of publicly held companies. ● Finance experience – current Chair of UIL Holdings’ Retirement Benefits Plans Investment Committee; prior service on the audit committee of a publicly held bank corporation. ● Utility/public policy experience – Current President of a telecommunications company; former President and managerial positions with communication companies. Betsy Henley-Cohn, 60, Chairperson of the Board of Directors and Chief Executive Officer, Joseph Cohn & Son, Inc., North Haven, Connecticut.Director of UIL Holdings since 1989. Joseph Cohn & Son, Inc. is a construction sub-contracting business operating in New England.Currently, Director, UIL Holdings Corporation.Former Chairwoman and CEO of BIW Limited, a water utility holding company whose utility assets are now primarily a part of the South Central Connecticut Regional Water Authority. Former Director of Society for Savings, First Bank, The Aristotle Corporation and Citizens Bank of Connecticut.Ms. Henley-Cohn holds a bachelor’s degree from Hampshire College and has an MBA from Simmons College. Director Qualifications in Key Areas: ● Leadership experience – Chairwoman of a construction sub-contracting company; former Chairwoman of a publicly held water utility holding company; former Director of several publicly held companies; former Chair of UIL Holdings’ Corporate Governance and Nominating Committee. ● Finance experience – former Chair of the audit committees of publicly held companies; prior and current service on UIL Holdings’ Audit Committee and Retirement Benefits Plans Investment Committee. ● Utility/public policy experience – former Chairwoman of a regulated water utility; experience in ratemaking proceedings. Suedeen G. Kelly, 61, Partner, Akin Gump, Strauss, Hauer & Feld, Washington, D.C.Director of UIL Holdings since 2011. Co-chair of the energy regulatory, markets and enforcement department at law firm.Currently, Director of Access Midstream Partners and Director, UIL Holdings Corporation.Former Commissioner of the Federal Energy Regulatory Commission.Former professor of law, University of New Mexico School of Law.Former Chairwoman, New Mexico Public Service Commission.Former Director of Tendril.Ms. Kelly holds a bachelor’s degree from the University of Rochester and has a J.D., cum laude, from the Cornell Law School. Director Qualifications in Key Areas: ● Leadership experience – current co-chair of law firm department; former Commissioner of federal agency; former Chairwoman, state public service commission; current Director and Chair of compensation committee of publicly held gas gathering company. ● Finance experience – review and decision-making on federal agency cases involving electric and natural gas wholesale markets and interstate transmission; author of publications on electricity rates; current service on UIL Holdings’ Retirement Benefits Plans Investment Committee. ● Utility/public policy experience – former Commissioner of federal energy agency; former Chairwoman of state public service commission; former professor of energy law and public utility regulation; author of publications on energy law and policy. 5 John L. Lahey, 66, President, Quinnipiac University, Hamden, Connecticut.Director of UIL Holdings since 1994.Non-Executive Chair of UIL Holdings since 2010.Current Executive Committee Chair. Quinnipiac University is a private, coeducational university with 6,200 undergraduate and 2,300 graduate students.Currently, Trustee, Yale-New Haven Hospital,Director, UIL Holdings Corporation, The NYC Saint Patrick’s Day Parade, Inc., Standard Security Life Insurance Company of New York and the Independence Holding Company.Former Director of The Aristotle Corporation.Dr. Lahey holds bachelor’s and master’s degrees from the University of Dayton, a master’s degree from Columbia University, and a Ph.D. from the University of Miami. Director Qualifications in Key Areas: ● Leadership and finance experience – Current President of a university; current trustee of a health care system; current Director of an insurance company; former Chair of UIL Holdings’ Compensation and Executive Development Committee; current Chair of UIL Holdings’ Executive Committee. ● Utility/public policy experience – Experience with Connecticut governmental entities through his work as a university President. Daniel J. Miglio, 72, Former Chairman, President and Chief Executive Officer of Southern New England Telecommunications Corporation (SNET) and The Southern New England Telephone Company, New Haven, Connecticut.Director of UIL Holdings since 1999.Current Corporate Governance and Nominating Committee Chair. SNET and The Southern New England Telephone Company were previously independent telecommunications companies and are now part of AT&T.Currently, Director, UIL Holdings Corporation and Yale-New Haven Health Services Corporation.Mr. Miglio holds a bachelor of science degree in economics from the Wharton School at the University of Pennsylvania. Director Qualifications in Key Areas: ● Leadership experience – former Chairman and CEO of a publicly held company; former chair of a national industry association; current Chair of UIL Holdings’ Corporate Governance and Nominating Committee; former Chair of UIL Holdings’ Compensation and Executive Development Committee. ● Finance experience – former CFO of a publicly held company; former Chair of UIL Holdings’ Audit Committee and service on audit committees of other publicly held and not-for-profit corporations. ● Utility/public policy experience – former President, officer responsible for regulatory and government relations and operations manager of a regulated public utility. William F. Murdy, 71, Chairman of the Board of Directors of Comfort Systems USA, Houston, Texas.Director of UIL Holdings since 2001.Current Compensation and Executive Development Committee Chair. Comfort Systems USA is a national heating, ventilation, air conditioning and related services company serving the commercial and industrial markets.Currently, Director, UIL Holdings Corporation, Kaiser Aluminum, Paramount Construction, and the Thayer Leader Development Group.Also, advisory director of The CapStreet Groups.Member of the Board of Trustees (Emeritus) of the West Point Association of Graduates.Mr. Murdy holds a bachelor of science degree from West Point and an MBA from Harvard. Director Qualifications in Key Areas: ● Leadershipand finance experience – Current Chairman and former CEO of a publicly held company; current Director of other publicly held companies; former CEO of five large companies; former managing partner of a venture capital firm; former officer in the United States Army; current Chair of UIL Holdings’ Compensation and Executive Development Committee. ● Finance experience – current member of UIL Holdings’ Audit Committee. ● Energy experience – current Chairman and former CEO of a national heating, ventilation, and air conditioning company; former Director of a public oil and gas exploration and production company; former officer of a gas company. 6 William B. Plummer, 53, Executive Vice President and Chief Financial Officer of United Rentals, Inc., Greenwich, CT.Director nominee for 2013. United Rentals, Inc. is an equipment rental company serving 836 rental locations in the United States and Canada.Currently, Director, John Wiley & Sons, Inc.Chartered Financial Analyst.Former Executive Vice President and Chief Financial Officer of Dow Jones & Company, Inc.Former Vice President and Treasurer of Alcoa Inc.Also, various executive positions at Mead Corporation, General Electric and General Electric Capital Corporation.Former Director of Alcoa Foundation and Integris Metals Inc.Mr. Plummer holds bachelor and master of science degrees in aeronautics and astronautics from the Massachusetts Institute of Technology and an MBA from Stanford University. Director Qualifications in Key Areas: ● Leadership and finance experience – Current Executive Vice President and Chief Financial Officer of a publicly held company; current and former director of other publicly held companies. ● Finance experience – Chartered Financial Analyst; Chief Financial Officer; former CFO, Vice President and Treasurer of publicly held company. Donald R. Shassian, 57, Former Executive Vice President and Chief Financial Officer of Frontier Communications, Stamford, Connecticut.Director of UIL Holdings since 2008.Current Audit Committee Chair. Frontier Communications is a full-service communications provider of voice, high-speed internet, satellite video, wireless internet data access, data security solutions, bundled offerings, specialized bundles for small business and home offices, and advanced business communications for medium and large businesses in 27 states. Currently, Director, UIL Holdings Corporation.Certified Public Accountant.Former Senior Vice President and Chief Financial Officer of Southern New England Telecommunications Corporation.Former partner-in-charge of the Arthur Andersen telecommunications industry practice in North America.Mr. Shassian holds a bachelor’s degree in business administration from Bucknell University. Director Qualifications in Key Areas: ● Leadership and finance experience –former executive positions at publicly held telecommunications companies; former audit and advisory partner at an accounting firm with specialization in the telecommunications industry; current Chair of UIL Holdings’ Audit Committee and member of the Retirement Benefits Plans Investment Committee; Certified Public Accountant. ● Utility/public policy experience – executive positions at rate regulated companies; experience with ratemaking proceedings. James P. Torgerson, 60, President and Chief Executive Officer, UIL Holdings Corporation and Chairman and Chief Executive Officer, The United Illuminating Company, New Haven, Connecticut.Director of UIL Holdings since 2006. Former President and Chief Executive Officer, Midwest Independent Systems Operator, Inc.Currently, Director, UIL Holdings Corporation and Yale-New Haven Hospital.Also, Chairman, Regional Economic Xcelleration; Chairman, Connecticut Institute for the 21st Century; Vice Chairman, Connecticut Business and Industry Association; Board member, Edison Electric Institute and American Gas Association; Trustee, Foundation for the Advancement of Catholic Schools; and member of the Fairfield Business Council.Mr. Torgerson holds a bachelor’s of business administration in accounting from Cleveland State University. Director Qualifications in Key Areas: ● Leadership, energy industry and utility/public policy experience – current CEO of UIL Holdings; former CEO of independent transmission system operator; experience in operations and ratemaking at regulated electric and gas utilities. ● Finance experience – former chief financial officer of regulated utilities and independent transmission system operator. 7 VOTE REQUIRED FOR APPROVAL Under Connecticut law and UIL Holdings’ bylaws, assuming that a quorum is present at the Annual Meeting, directors will be elected by a plurality of the votes cast at the meeting.Withholding authority to vote for a director nominee will not prevent that director nominee from being elected.Cumulative voting for directors is not permitted under Connecticut law unless a corporation’s certificate of incorporation provides for cumulative voting rights.UIL Holdings’ certificate of incorporation does not provide for cumulative voting.Please remember that brokers may no longer vote your shares on the election of directors in the absence of your specific instructions as to how to vote. THE BOARD OF DIRECTORS RECOMMENDS A VOTE FOR THE APPROVAL OF THIS PROPOSAL CONCERNING THE ELECTION OF DIRECTORS. INFORMATION REGARDING THE BOARD OF DIRECTORS During 2012, the Board held eight meetings.Each director attended at least 90% of the aggregate number of meetings of the Board of Directors and its committees held during 2012.The Board expects that directors will attend the annual meetings of the shareowners.With the exception of Ms. Kelly, all the members of the Board of Directors attended the 2012 Annual Meeting of the Shareowners held on May 15,2012. Mr. Lahey has served as the Non-executive Chair of the Board of Directors since May 2010 and has presided over the executive sessions of the Board.The responsibilities adopted by the Board as they relate to the Non-executive Chair are included in the Corporate Governance Guidelines of UIL Holdings, a copy of which is available on the Company’s website at www.uil.com. Corporate Governance Guidelines The Board has adopted Corporate Governance Guidelines.The Board recognizes that guidelines will not anticipate every situation.Therefore these Guidelines are intended to provide a framework, to be applied and interpreted in accordance with applicable laws and regulations and to reflect good corporate governance.The Board’s Corporate Governance and Nominating Committee reviews these Guidelines annually, or more frequently as appropriate, and recommends changes or updates to the Board.The Company makes available these Guidelines, its Code of Business Conduct for the Board and its Code of Business Conduct for officers and employees on the Company’s website, www.uil.com.The Company will send copies of any of these documents to any shareowner who requests the documents from the Corporate Secretary. Board Leadership Structure The Company’s bylaws allow flexibility to separate or consolidate the positions of Chairman of the Board and Chief Executive Officer (“CEO”), as the Board may determine to be appropriate at a given time to support the effective governance and functioning of the Board and the Company.UIL Holdings has had a Non-executive Chair of the Board since October 2006.The Board has determined that this is the appropriate leadership structure for the Company at this time.The Non-executive Chair and the CEO have complementary roles.The Non-executive Chair leads the Board, and works to assure that the Board meets its responsibilities, particularly in effective oversight, including oversight of senior management’s assessment and management of the Company’s enterprise risk.The CEO manages the day-to-day business of the Company and is the primary point of communication with shareowners and professionals active in the financial markets, such as Wall Street analysts. Director Diversity The Board recognizes the benefit of having directors who reflect differing individual attributes to contribute to the Board’s discussion, evaluation and decision-making.The Board does not have a specific policy regarding diversity.However, in evaluating directors and director nominees, the Corporate Governance and Nominating Committee considers diversity in the context of a breadth of experience, thought and expertise, as well as gender and racial diversity. 8 Risk Assessment The Board has determined that it should address enterprise risk at least quarterly, and from time to time in the evaluation of proposed Board actions.In addition, the Board has delegated to Board committees the responsibility for the initial evaluation of risk in specific areas in accordance with the areas of responsibility set forth in the committees’ charters, which responsibilities are described below under “COMMITTEES OF THE BOARD OF DIRECTORS.” Director Independence The Board of Directors is composed at all times of at least a majority of directors who are independent.As described below, the Board has determined that eight of the Board’s ten director nominees are independent.In accordance with the NYSE corporate governance standards, all of the members of the Audit Committee, the Compensation and Executive Development Committee and the Corporate Governance and Nominating Committee are independent directors. The Board has adopted categorical standards to assist it in making the annual affirmative determination of each director’s independence status and these standards, “Standards for Independence of Directors,” are posted on the Company’s website, www.uil.com.A director will be considered “independent” if he or she meets the requirements of the categorical standards and the criteria for independence set forth from time to time in the listing standards of the NYSE. The Board has evaluated the relationships between each nominee for director (and his or her immediate family members and related interests) and UIL Holdings and its subsidiaries.The Board has affirmatively determined, upon the recommendation of the Corporate Governance and Nominating Committee, that none of the directors, with the exception of Mr. Chase and Mr. Torgerson, have a material relationship with the Company and therefore, each of the following nominees is independent: Ms. Albright, Ms. Henley-Cohn, Ms. Kelly, Mr. Lahey, Mr. Miglio, Mr. Murdy, Mr. Plummer and Mr. Shassian.The Board has determined that Mr. Chase and Mr. Torgerson do not meet the Company’s independence standards.Mr. Chase is not independent because he has a beneficial interest in the building known as the Connecticut Financial Center, 157 Church Street, New Haven Connecticut, at which the Company is a lessee.Mr. Torgerson is not independent because he is the President and Chief Executive Officer of UIL Holdings. Ms. Kelly, a director, is also a practicing attorney.In November 2012, Ms. Kelly joined the law firm of Akin Gump Straus Hauer and Feld LLP (“Akin”) as a partner and co-chair of the firm’s energy regulatory practice.At the time Ms. Kelly joined Akin, that firm already represented the Company as to certain federal energy regulatory matters.The Company continually considers the roster of law firms that represent the Company as to many areas of the law.Since the time that Ms. Kelly joined Akin, the Company has terminated Akin’s representation of the Company, and legal work previously performed by Akin has been transitioned to another firm.In 2012, legal fees paid by the Company to Akin were approximately $0.8 million, and the majority of these fees related to services rendered prior to Ms. Kelly joining Akin.The Board has considered this relationship and determined that it did not impair Ms. Kelly’s independence. COMMITTEES OF THE BOARD OF DIRECTORS Executive Committee Ms. Henley-Cohn, Mr. Lahey, Mr. Miglio and Mr. Torgerson serve on the Executive Committee of the Board of Directors.Mr. Lahey is the Chair of the Executive Committee.The Executive Committee is a standing committee that has and may exercise all the powers of the Board when the full Board is not in session.The Executive Committee did not hold any meetings during 2012. 9 Audit Committee Ms. Albright, Ms. Henley-Cohn, Mr. Murdy and Mr. Shassian serve on the Audit Committee of the Board of Directors.Mr. Shassian is the Chair of the Audit Committee.All members of the Audit Committee are independent as defined in the listing standards of the NYSE.The Audit Committee is a standing committee whose functions include monitoring the integrity of the Company’s financial statements, financial reporting process and systems of internal controls regarding finance, accounting, and compliance with applicable laws, regulations and company policies; monitoring the independence, qualifications, and performance of the Company’s independent auditors and internal audit services and compliance; and providing an open avenue of communication among the independent auditors, financial and senior management, internal audit services and the Board.In consultation with financial and senior management, the independent auditors and internal audit services, the Audit Committee considers the integrity of UIL Holdings’ financial reporting processes and controls, discusses significant financial risk exposures and the steps management has taken to monitor, control and report such exposures, and reviews significant findings of the independent auditors and UIL Holdings’ internal audit services, together with management’s responses to these findings.The Audit Committee also performs other activities consistent with its charter, UIL Holdings' bylaws and governing law, and is responsible for the initial evaluation of risk in connection with the areas of responsibility set forth in its charter.The Board has determined that each member of the Audit Committee is an Audit Committee financial expert, as defined by the regulations of the SEC.The Audit Committee Charter meets the current requirements of the SEC regulations and the NYSE listing standards.The charter is posted on the Company’s website, www.uil.com, and the Company will send a copy, free of charge, to any shareowner who requests it by contacting the Corporate Secretary.The Audit Committee held four meetings during 2012. Compensation and Executive Development Committee Ms. Henley-Cohn, Ms. Kelly, Mr. Miglio and Mr. Murdy serve on the Compensation and Executive Development Committee (“CEDC”) of the Board of Directors.Mr. Murdy is the Chair of the CEDC.All members of the CEDC are independent as defined in the listing standards of the NYSE.The CEDC is a standing committee whose functions include the oversight, management and administration of the executive incentive, equity and deferred compensation plans (the “Executive Plans”) of the Company and its subsidiaries; discharging the responsibilities of the Board relating to compensation of Section 16(b) executive officers, which executive officers are determined annually by the Board; discharging the responsibilities of the Board for administration and oversight of the Executive Plans; establishing competitive executive compensation policies and other supplemental compensation and benefit programs, all of which are designed to be internally equitable and externally competitive to attract and retain officers and executives of the highest quality, and to align the interests of such persons with those of the Company’s shareowners and customers; making recommendations to the Board regarding the selection of the Company’s CEO and reviewing the CEO’s nominees for other officers of the Company; evaluating the annual performance of the Company’s CEO; reviewing management development and succession matters; and administering aspects of compensation plans and stock plans and amending or recommending changes in such plans.Additionally, the CEDC is responsible for the initial evaluation of risk in connection with the areas of responsibility set forth in its charter.The CEDC charter is available on UIL Holdings’ website, www.uil.com, and the Company will send a copy, free of charge, to any shareowner who requests it by contacting the Corporate Secretary.The CEDC held fivemeetings during 2012.Additional information about the CEDC and the Company’s compensation-setting process can be found on pages 21 and 22 of this proxy statement. Corporate Governance and Nominating Committee Ms. Albright, Ms. Henley-Cohn, Ms. Kelly and Mr. Miglio serve on the Corporate Governance and Nominating Committee of the Board of Directors.Mr. Miglio is the Chair of the Corporate Governance and Nominating Committee.All members of the Corporate Governance and Nominating Committee are independent as defined in the listing standards of the NYSE.The Corporate Governance and Nominating Committee is a standing committee whose functions include identifying and recommending to the Board for nomination, consistent with the Company’s Corporate Governance Guidelines, individuals qualified to serve as directors of the Company, and recommending to the Board the criteria and qualifications for directors; identifying and recommending to the Board, directors qualified to serve on committees of the Board and to serve as committee chairs; recommending to the Board an appropriate Board leadership structure and identifying and recommending to the Board nominees for Chairman; developing and recommending to the Board and annually reviewing a set of corporate governance guidelines applicable to the Company; evaluating and making recommendations to the Board with respect to the compensation of directors; and overseeing the annual evaluation of Board and committee performance.Additionally, the Corporate Governance and Nominating Committee is responsible for the initial evaluation of risk in connection with the areas of responsibility set forth in its charter.The Corporate Governance and Nominating Committee charter is available on UIL Holdings’ website, www.uil.com, and the Company will send a copy, free of charge, to any shareowner who requests it by contacting the Corporate Secretary.The Corporate Governance and Nominating Committee held five meetings during 2012. 10 The Corporate Governance and Nominating Committee does not set specific, minimum qualifications that nominees must meet in order for it to recommend them for election to the Board of Directors, but rather believes that each nominee should be evaluated based on his or her individual merits, taking into account the needs of UIL Holdings and the composition of the Board of Directors.Members of the Corporate Governance and Nominating Committee discuss and evaluate possible candidates in detail, and suggest individuals to explore in more depth.Outside consultants have also been employed at times to help in identifying candidates.Once a candidate is identified whom the Corporate Governance and Nominating Committee wants to seriously consider for nomination, the Chair enters into a discussion with that prospective nominee.The Corporate Governance and Nominating Committee will consider nominees recommended by shareowners.Nominees recommended by shareowners will be given appropriate consideration in the same manner as other nominees.Shareowners who wish to submit the names of nominees for Director for consideration by the Corporate Governance and Nominating Committee for election at the UIL Holdings 2014 Annual Meeting of Shareowners may do so by submitting in writing, between December 1, 2013 and December 31, 2013, the names of such nominees with their qualifications and biographical information forwarded to the Committee in care of the Corporate Secretary. Retirement Benefits Plans Investment Committee Ms. Albright, Mr. Chase, Ms. Kelly and Mr. Shassian serve on the Retirement Benefits Plans Investment Committee of the Board of Directors.Mr. Chase is the Chair of the Retirement Benefits Plans Investment Committee.The Retirement Benefits Plans Investment Committee is responsible for carrying out the Board’s duties in connection with the investment and management of assets held on behalf of the funded employee benefits plans and any trusts established in connection with non-qualified deferred compensation plans of the Company and its affiliates. Additionally, the Retirement Benefits Plans Investment Committee is responsible for the initial evaluation of risk in connection with the areas of responsibility set forth in its charter.The Retirement Benefits Plans Investment Committee charter is available on UIL Holdings’ website, www.uil.com, and the Company will send a copy, free of charge, to any shareowner who requests it by contacting the Corporate Secretary.The Retirement Benefits Plans Investment Committee, held fourmeetings during 2012. The following table summarizes the information set forth above regarding the current composition of the committees of the Board. Name Executive Committee Audit Committee Compensation and Executive Development Committee Corporate Governance and Nominating Committee Retirement Benefits Plans Investment Committee Thelma R. Albright X X X Arnold L. Chase C Betsy Henley-Cohn X X X X Suedeen G. Kelly X X X John L. Lahey C Daniel J. Miglio X X C William F. Murdy X C Donald R. Shassian C X James P. Torgerson X C:Chair X:Committee member 11 TRANSACTIONS WITH RELATED PARTIES AND CODES OF CONDUCT Under the sixth amendment, dated February 15, 2012, to a lease agreement dated May 7, 1991, UIL Holdings leased its corporate headquarters offices in New Haven from 157 Church Street, LLC, which is controlled by Arnold L. Chase, a director and shareowner of UIL Holdings, and members of his immediate family.During 2012, UIL Holdings’ lease payments to 157 Church Street, LLC totaled approximately $4.8 million. UIL Holdings’ Code of Business Conduct for the Board of Directors (the “Director Code”) provides guidance to each director on areas of ethical risk, to help directors recognize and address potential conflicts of interest and other ethical issues in order to foster a culture of honesty and accountability.Specifically, the Director Code provides that directors must avoid conflicts of interest with UIL Holdings and requires that any situation that involves, or may reasonably be expected to involve, a conflict of interest must be disclosed promptly to the Non-executive Chair of the Board.The Director Code provides that directors should seek to identify potential conflicts of interest at an early stage.Directors are encouraged to bring questions about particular circumstances that may implicate one or more of the provisions of the Director Code to the attention of the Chair of the Audit Committee or the Chair of the Corporate Governance and Nominating Committee, who may consult with counsel as appropriate. UIL Holdings’ Code of Ethics for the Chief Executive Officer, Presidents and Senior Financial Officers (the “Officer Code”) establishes policies and procedures that (1) encourage and reward professional integrity in all aspects of the financial organization (2) prohibit and eliminate the appearance or occurrence of conflicts between what is in the best interest of UIL Holdings and what could result in material personal gain for a member of the organization (3) provide a mechanism for members of the financial organization to inform senior management of deviations in practice from policies and procedures governing honest and ethical behavior and (4) demonstrate their personal support for such policies and procedures through periodic communication reinforcing these ethical standards throughout the financial organization. Officers of UIL Holdings are also subject to UIL Holdings’ general employee Code of Business Conduct (the “Employee Code”), which governs potential conflicts of interest and requires the disclosure of all facts in any situation where a conflict of interest may arise.Copies of the Director Code, Officer Code and the Employee Code are accessible on the Company’s website, www.uil.com. UIL Holdings discourages transactions involving, or that may be perceived as involving, a conflict of interest, and has historically limited the approval of such transactions to specific and rare instances with the full disclosure to, and approval of, the disinterested members of the Board.Additionally, UIL Holdings requires each director and officer to complete an annual questionnaire that solicits, among other items, specific information about (1) each Board member’s individual affiliations with entities with which UIL Holdings and its executives transact business or have an affiliation, (2) any transaction or series of similar transactions involving UIL Holdings and/or its subsidiaries to which the director or any member of the director’s immediate family has a direct or indirect material interest and (3) each Board member’s involvement in legal proceedings affecting UIL Holdings.UIL Holdings’ management reviews these questionnaires annually during the preparation of disclosures to be included in this proxy statement. COMMUNICATIONS WITH DIRECTORS In order to provide shareowners and other interested parties with a direct and open line for communication to the independent members of the Board, the Board has adopted the following procedures for confidential communications to directors.UIL Holdings’ shareowners and other interested persons may communicate with the Board by sending a letter to the following address: Linda L. Randell Senior Vice President and General Counsel UIL Holdings Corporation 157 Church Street New Haven, CT 06506 All communications received in accordance with these procedures will be reviewed by the Company’s General Counsel to determine whether the subject matter of the communication should be brought to the attention of the independent directors, the non-management directors, the full Board, or one or more of its committees, as well as whether any response to the communication is appropriate.Any such response will be made only in accordance with applicable law and regulations relating to the disclosure of information.The criteria utilized by the General Counsel to guide the handling of the matter will include whether the communication: 12 ● relates to matters other than the business or affairs of UIL Holdings or the functioning or constitution of the Board or any of its committees; ● relates to routine or insignificant matters that do not warrant the attention of the Board; ● is an advertisement or other commercial solicitation or communication; and ● is frivolous or offensive; or otherwise not appropriate for delivery to directors. The Company’s General Counsel will retain copies of all communications received pursuant to these procedures for a period of at least one year.The Corporate Governance and Nominating Committee of the Board will review the effectiveness of these procedures from time to time and, if appropriate, recommend changes. STOCK OWNERSHIP OF DIRECTORS AND OFFICERS The following table shows the number of shares of UIL Holdings common stock beneficially owned, directly or indirectly, as of March 11, 2013, by (i) each director of UIL Holdings (which includes all nominees for the Board of Directors listed above), (ii) the CEOand the Chief Financial Officer of UIL Holdings, and each of the three other most highly compensated persons who are executive officers of UIL Holdings (“Named Executive Officers”) and (iii) the total, as a group, of all of the directors and executive officers of UIL Holdings serving as of December 31, 2012. Total Shares Beneficially Name of Individual or Stock Stock Owned Directly Number of Persons in Group (3) Shares Options Units or Indirectly Thelma R. Albright - Arnold L. Chase (1) - Betsy Henley-Cohn - Suedeen G. Kelly - John L. Lahey - Daniel J. Miglio - William F. Murdy - Donald R. Shassian - - James P. Torgerson - Anthony J. Vallillo (2) - - Richard J. Nicholas - Linda L. Randell - Steven P. Favuzza - All Directors and executive officers as a group (18 persons) (4) - (1)The number of shares of common stock beneficially owned by Mr. Chase, as listed in the above stock ownership table, is approximately 2.0% of the 50,695,566 shares of common stock outstanding as of March 11, 2013, adjusted to reflect Mr. Chase’s right to receive shares of common stock for his stock units.Shares reported as beneficially owned by Mr. Chase include 411,300 shares directly held by Mr. Chase, with respect to which he holds sole voting and investment power; 6,077 shares of restricted stock directly held by Mr. Chase acquired under the Company’s director compensation plans, with respect to which he holds sole voting power; 19,543 shares underlying currently exercisable stock units held by UIL Holdings under its non-employee directors’ plan; 44,166 shares directly held by The Sandra and Arnold Chase Family Foundation, Inc., a charitable foundation of which Mr. Chase serves as a director, president and chief executive officer, and with respect to which he may be deemed to hold shared voting and investment power; 554,500 shares directly held by RLC Investments LLC, of which Mr. Chase is a manager, and with respect to which he may be deemed to hold shared voting and investment power; and 498 shares of common stock held by Mr. Chase as custodian for his non-adult children, with respect to which he holds sole voting and investment power. 13 (2)Mr. Vallillo retired on December 31, 2012.As such, the number of shares of common stock beneficially owned by Mr. Vallillo, as listed in the above stock ownership table, is as of December 31, 2012. (3)The number of shares of common stock beneficially owned by each of the other persons included in the table is less than 1% of the outstanding shares of common stock as of March 11, 2013. (4)The number of shares of common stock beneficially owned by all of the directors and executive officers as a group represents approximately 3.6% of the shares of common stock outstanding as of March 11, 2013, adjusted to reflect the additional shares which would be outstanding if all of the directors and executive officers exercised their stock options and right to receive shares of common stock for their stock units. The number of shares listed in the above stock ownership table includes: shares held for the benefit of officers that are participating in the 401(k)/Employee Stock Ownership Plan; shares that may be acquired within sixty (60) days of March 11, 2013 through the exercise of previously granted stock options; and stock units that are in stock accounts under both the UIL Holdings Deferred Compensation Plan and the Non-Employee Directors Common Stock and Deferred Compensation Plan of UIL Holdings, described below under “Director Compensation.”Stock units in these plans are payable in an equivalent number of shares of UIL Holdings common stock. The numbers in the above stock ownership table are based in part on reports furnished by the directors and officers.Mr. Chase does not admit beneficial ownership of any shares other than those shown in the foregoing table, or that he has acted, or is acting, as a member of a partnership, limited partnership or syndicate, or group of any kind for the purpose of acquiring, holding or disposing of UIL Holdings common stock.With respect to other directors and officers, the shares reported in the above stock ownership table include, in some instances, shares held by the immediate families of a director or officer or entities controlled by a director or officer, the reporting of which is not to be construed as an admission of beneficial ownership.All directors who are serving their sixth or greater term own, directly or indirectly, at least 8,500 shares, or have stock units reflecting deferral of at least 8,500 shares, in compliance with the stock ownership guidelines contained in the Company’s Corporate Governance Standards. UIL Holdings believes that senior management should have a significant, sustained equity interest in UIL Holdings in order to link their interests more closely with those of shareowners.To promote this philosophy, UIL Holdings has adopted equity ownership guidelines for senior management, effective as of January 1, 2007.These guidelines require the senior management to own shares of UIL Holdings stock (not including unexercised options) equal in value to the following multiples of annual base salary:CEO - three times annual base salary; Chief Operating Officer, Chief Financial Officer, and Senior Vice Presidents - two times annual base salary; Vice Presidents - one time annual base salary.Individuals who were subject to these guidelines at the time of their adoption on January 1, 2007, were required to achieve the applicable ownership guideline by January 31, 2012.Individuals who thereafter become subject to the guidelines are required to achieve the applicable ownership level within five years.Exceptions may be approved by the CEO in the event of temporary economic hardship, upon notice provided to the Compensation and Executive Development Committee.As of March 11, 2013, Messrs. Torgerson, Nicholas and Favuzza and Ms. Randell had met their ownership guidelines.Mr. Vallillo retired on December 31, 2012 and had, prior to that time, met and maintained his ownership requirements. Each of the persons included in the above stock ownership table has sole voting and investment power as to the shares of common stock beneficially owned, directly or indirectly, by him or her, except (a) as described above in footnote (1) regarding Mr. Chase, and (b) that voting and investment power over 3,391 shares owned by Betsy Henley-Cohn is held by a family trust. 14 SECTION 16(a) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE Section 16(a) of the Securities Exchange Act of 1934, as amended, requires our directors and executive officers, and persons who beneficially own more than ten percent of our common stock (“greater-than-ten-percent shareowners”), to file with the SEC and the NYSE initial reports of ownership and reports of changes in ownership of our common stock and other equity securities.Directors, executive officers and greater than ten percent shareowners are required by SEC regulations to furnish us with copies of all Section 16(a) forms that they file. As a practical matter, we assist our directors and executive officers by monitoring transactions and completing and filing Section 16 reports on their behalf. Based solely on review of reports furnished to us and written representations of our directors and executive officers that no other reports were required, during the fiscal year ended December 31, 2012, each of our directors, executive officers and greater-than-ten-percent shareowners timely complied with all applicable Section 16(a) filing requirements, except that, due to an administrative oversight, Forms 4 disclosing the following transactions for the individuals identified below, were not timely filed: Name of Individual or Number of Persons in Group Shares James P. Torgerson Anthony J. Vallillo Richard J. Nicholas Linda L. Randell Steven P. Favuzza Robert M. Allessio Alex DeBoissiere Anthony Marone II Diane Pivirotto John J. Prete 15 EXECUTIVE COMPENSATION Report of the Compensation and Executive Development Committee* The Compensation and Executive Development Committee (“CEDC”) of the Board of Directors (the “Board”) of UIL Holdings Corporation (“UIL Holdings” or the “Company”) has reviewed and discussed with management the following section of this proxy statement entitled “Compensation Discussion and Analysis” (“CD&A”) required by Item 402(b) of Regulation S-K.Based on such review and discussions, the CEDC recommended to the Board that the CD&A be included in the Company’s 2013 Proxy Statement and incorporated by reference in the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2012.This report is provided by the following independent directors, who comprise the CEDC: William F. Murdy, Chair Betsy Henley-Cohn Suedeen G. Kelly Daniel J. Miglio * The material in this report is not “soliciting material,” is not deemed “filed” with the SEC and is not to be incorporated by reference in any filing of the Company other than the Company’s Annual Report on Form 10-K, under the Securities Act of 1933, as amended, or the Securities Exchange Act of 1934, as amended, whether made before or after the date hereof, except to the extent this report is specifically incorporated by reference. Compensation Discussion and Analysis This discussion and analysis of the compensation program for our named executive officers (“NEOs”) should be read in conjunction with the tables and text elsewhere in this proxy statement that describe the compensation awarded to, earned by or paid to the NEOs in 2012. Our Compensation Discussion & Analysis (“CD&A”) provides information about the compensation objectives and policies used by the CEDC to determine compensation for our Chief Executive Officer, our Chief Financial Officer, and our other three most highly compensated executive officers.It describes how the CEDC establishes target ranges for total compensation that are consistent with comparable positions in the energy services industry and that we choose to focus on the selected goals and objectives because our success in achieving or exceeding them will allow for sustained returns to our shareowners.Overall, this CD&A provides a general description of our compensation program and specific information about its various components, which are intended to describe information contained in the executive compensation tables that follow this discussion. Throughout this discussion, the following individuals are referred to collectively as the NEOs for 2012: ● James P. Torgerson – President and Chief Executive Officer; ● Anthony J. Vallillo – Executive Vice President and Chief Operating Officer (retired December 31, 2012); ● Richard J. Nicholas – Executive Vice President and Chief Financial Officer; ● Linda L. Randell – Senior Vice President and General Counsel; ● Steven P. Favuzza – Vice President and Controller 2012 Non-Binding Advisory Vote on the Compensation of NEOs In May 2012, our shareowners approved a non-binding advisory proposal on the compensation of NEOs at our 2012 Annual Meeting with over 93% of the votes cast voting in favor of that proposal.Also in 2012, two major shareholder advisory services recommended “Yes” votes on our proposal.The CEDC reviewed the results of the shareowner vote and view the high percentage of votes in favor of the proposal as an indication that our shareowners continue to strongly support the pay-for-performance approach of our compensation program. 16 Executive Summary UIL Holdings’ compensation program is designed to support the achievement of our short-term and long-term performance objectives.The four elements of the compensation program are: ● Base salaries which are set competitively around the median of our Comparator Companies (as defined and described below). ● Annual short-term incentives that have competitive targets and are based on financial and operational criteria critical to delivering superior results for our stakeholders - our gas and electric customers, shareowners and employees. ● Long-term incentives that are based solely on the achievement of three year earnings goals and on delivering superior returns for our shareowners. ● Benefits and perquisites which may include both health and welfare benefits and qualified and non-qualified savings and pension plans. 2012 was again an active and productive year for UIL Holdings.Inclement weather continued to be a challenge with the arrival of Storm Sandy in October.This super-storm impacted several states and both our electric and natural gas businesses, interrupting power and gas supply to thousands of customers.However, we overcame those challenges, restored service to customers and repaired the infrastructure of damage left by one of the most powerful storms in recent memory. We have delivered on the promise to pursue and achieve positive growth while effectively managing operations and maintenance costs. Our short term and long-term strategies are proving to be effective and we are consistently finding ways to provide value for our customers and our shareowners.Some of our key accomplishments in 2012 were: ● Exceeding our 2012 goal of converting customers to natural gas heat by 9%.The Southern Connecticut Gas Company and Connecticut Natural Gas Corporation converted 11,180 customers. ● Receiving regulatory approval of GenConn’s 2013 revenue requirement o Excess of proposed costs submitted in 2008 were found to be prudent and recoverable. ● Continuing success in executing on the 10-year capital expenditure plan that drives long-term earnings growth. ● Receiving two awards from the Electric Edison Institute for restoration efforts during Storm Sandy and also for mutual assistance provided by The United Illuminating Company (“UI”) after the Mid Atlantic Derecho in June 2012. At the end of 2012, Mr. Anthony J. Vallillo retired from UIL Holdings after more than four decades of service to the Company, its customers, and its shareowners. 17 The line graph below compares the yearly change in UIL Holdings’ cumulative total shareowner return on its common stock with the cumulative total return on the S&P Composite-500 Stock Index, the S&P Public Utility Index and the S&P Electric Power Companies Index for the period of five fiscal years commencing 2008 and ending 2012.It reflects superior Total Shareholder Return (“TSR”) performance over each of the last five years. * Assumes that the value of the investment in UIL Holdings’ common stock and each index was $100 on December 31, 2007 and that all dividends were reinvested.For purposes of this graph, the yearly change in cumulative shareowner return is measured by dividing (i) the sum of (A) the cumulative amount of dividends for the year, assuming dividend reinvestment, and (B) the difference in the fair market value at the end and the beginning of the year, by (ii) the fair market value at the beginning of the year.The changes displayed are not necessarily indicative of future returns measured by this or any other method. The CEDC appropriately rewards executives based on critical financial and operational performance of the Company, while being responsive to regulatory concerns and compensation best practices.For 2012 the key compensation decisions made by the CEDC included: ● Continuing to limit our NEOs’ compensation increases relative to data in compensation surveys and the compensation paid to executives at our Comparator Companies.This approach to increases was begun in 2011 when data seemed to call for significant increases and was in response to questions about whether the market increases were a one-year phenomenon or would persist.It was decided at that time to bring the NEOs’ compensation to median over a three-year period, instead of all at once.In light of this, NEO compensation for 2012 was determined to be set appropriately based on the CEDC’s analysis of the market data and trends. ● Authorizing the payment of short-term incentive awards that were at 105% of target, based on actual 2012 performance that exceeded target. ● Awarding shares equal to 90% of the target number of shares, based on performance under the 2010-2012 long-term performance share grants against established goals. ● Granting equity-based performance shares for the 2012-2014 performance period.As with previous three-year cycles, the CEDC determined that it was appropriate to measure performance for incentive payout based on Company Net Income and TSR. ● Continuing use of a comparator group of energy services companies comparable in size and business mix to use as benchmarks for compensation. 18 Compensation Philosophy and Objectives Our compensation philosophy is to offer our NEOs a total compensation package that is equal to or near the median (middle) of the comparable market levels for their positions and is designed to reward achievement of specific, challenging goals that we have tied to our business strategy.To that end, a significant percentage of each NEO’s compensation is “at risk” and can vary with the Company’s short- and long-term financial performance to encourage superior performance and business achievement.We achieve this through a mix of base salary, performance-based annual short-term and long-term incentives and benefits and perquisites, which are discussed more fully below. We believe that the structure of our compensation program rewards the practice of our core values and the achievement of both short-term and long-term objectives, which in turn creates value for our shareowners.The goals we set for our NEOs reflect that belief. We also believe that compensation should: ● attract and retain qualified executives; ● motivate executives to produce strong operational and financial performance for the benefit of customers and shareowners; ● be based on the performance of each NEO; and ● be competitive. Our Pay Practices It is our goal to adhere to current best practices with regard to performance-based pay in order to align our NEO’s total compensation with the performance of the Company.To that end: · We review our compensation comparator group annually and seek to include companies that are similar in size and business mix. ● Our NEOs’ salaries are based on individual performance evaluations, as well as market data. ● Annual incentives are based on measurable and quantifiable performance of established corporate goals. ● Long-term incentives are equity-based and are earned solely on the long-term financial performance of the Company through a combination of goals based on earnings and TSR. ● Incentive plan payouts are capped at 150% of target to assure that our plans do not encourage excessive risk-taking. ● Claw-back provisions relating to financial restatements have been in place since 2007. ● Since 2007, UIL Holdings has had share ownership guidelines that apply to all executive officers. ● In 2013, the Company adopted an Anti-Hedging/Pledging Policy which applies to all directors and employees who receive stock-based compensation. ● Our pension plan was closed to new participants in 2005.In consideration of this, under our on-going contract with Mr. Torgerson, we provide time-vested restricted stock grants to him annually.Each restricted stock grant vests evenly over five years and, aside from the share ownership guidelines, there is no additional holding period requirement upon vesting.These grants were negotiated at the time Mr. Torgerson was hired and are intended to be in lieu of a supplemental executive pension.We believe the amount is fair and appropriate. ● While all of the NEOs have existing employment agreements, no new employment agreements have been entered into in the past several years. ● The Company does not plan to provide golden parachute excise tax gross-ups in any new employment agreements into which it may enter. ● Perquisites do not amount to more than $10,000 for any one NEO, and, except for some modest estate and financial planning and tax-preparation assistance, the NEOs are eligible for the same health and welfare and qualified retirement benefits as all other employees of the Company. ● Potential change in control severance payments do not exceed three times compensation for any NEO. ● Change in control payments are made only if the NEO involuntarily loses his or her job without cause and in connection with the change in control (“double triggers”). ● We have not granted any stock options since 2005. 19 Equity Grant Practices The CEDC generally makes equity grants, including performance share awards and restricted stock grants, at its March meeting each year.In the case of newly hired or newly promoted executives, equity grants may be made in connection with the commencement of their employment or promotion.The Company does not permit the back dating or “timing” of options or other equity awards.The exercise price of stock options, and the value of equity awards, is calculated on the basis of the average of the high and the low prices of the Company’s stock as reported on the NYSE on the date of the grant.The Company has not issued options since 2005.As of December 31, 2012, no NEO had outstanding options with reload rights. Risk Considerations The CEDC reviews the risks and rewards associated with the Company’s executive compensation program. The program is designed with features that mitigate risk without diminishing the incentive nature of the compensation. By setting goal targets that are appropriate and limiting the amount of incentive compensation that can be earned to 150% of those targets, providing meaningful equity grants as part of total compensation, and enforcing share ownership guidelines, we believe our compensation program encourages and rewards prudent business judgment and appropriate risk-taking over both the short- and long-term. Management and the CEDC regularly evaluate the risks involved with the compensation program and do not believe any components of the Company’s compensation program create risks that are reasonably likely to have a material adverse impact on the Company. Overview of the UIL Holdings Compensation Program The CEDC believes that the mix of the following elements of our compensation program effectively achieves our objectives as described above: Element of Compensation Description 1.Base salary Intended to recognize the experience and contribution of each NEO and structured to retain such NEO through competitive base compensation. 2.Annual short-term incentives Cash payments intended to promote the interests of the Company’s customers and its shareowners by (i) motivating our NEOs to attain established annual performance goals, and (ii) encouraging effective management teamwork. 3.Long-term incentives Paid primarily in Company common stock and intended to motivate our NEOs to achieve long-range strategic goals, focus on the long-term implication of decisions, to align further their interests with those of the Company’s customers and shareowners and to provide superior returns for shareowners.In addition to performance-based equity awards, executive compensation may include awards of restricted stock to encourage continued service and to recognize special performance. 4. Benefits and perquisites May include both qualified and non-qualified savings plans and pension plans designed to provide tax-efficient vehicles for our NEOs to accumulate retirement savings on a tax-deferred basis and to help provide adequate resources for retirement.Deferred compensation plans (“DCP”) provide executives the opportunity to delay receipt of current compensation and to have those deferred amounts treated as if invested in specified investment vehicles. Health and welfare benefits are offered at the same levels and on the same terms as for other management employees of the Company, except as noted in the “All Other Compensation” column of the “Summary Compensation Table.” 20 Description of Compensation Setting Process As part of the compensation-setting process, the CEDC makes use of information from various sources: executive compensation survey data, an independent compensation consultant, Mr. Torgerson’s assessment of performance and recommendations for compensation, and the business experience of its members. Since 2003, the CEDC has consulted with Mr. Steven Hall, a compensation consultant from Steven Hall & Partners (“SH&P”).SH&P is an independent consultancy free from any conflicts of interest.SH&P provides compensation data from proxy statements of a comparator group of companies which we call “Comparator Companies,” and proprietary surveys to which SH&P subscribes, after working with management to match NEOs to appropriate benchmark survey positions.Throughout the year, SH&P also shares its insights into trends in executive compensation.Mr. Hall attended all CEDC meetings at which executive compensation was discussed.In 2012, the CEDC did not engage any other advisor. The group of Comparator Companies against which the CEDC benchmarks when setting 2012 compensation remained unchanged from the year before.For 2012, the Comparator Companies were: AGL Resources, Inc. Alliant Energy Corporation Avista Corporation Black Hills Corporation DPL, Inc. Hawaiian Electric Industries, Inc. IDACORP, Inc. Northwest Natural Gas Company NV Energy, Inc. Piedmont Natural Gas Company, Inc. Pinnacle West Capital Corp. Portland General Electric Co. TECO Energy, Inc. Unisource Energy Corporation Vectren Corporation Westar Energy, Inc. WGL Holdings, Inc. As in the past, the selection criteria for the Comparator Companies were revenue (to be within a range that is similar to UIL Holding’s) and business mix (regulated electric and natural gas utilities).The median revenue for the Comparator Companies was $2.056 billion (ranging from $812 million to $3.488 billion) and they generally have a similar balance of service in terms of distribution and transmission of electricity and/or natural gas.The CEDC determined that the market median of both the Comparator Companies and the market survey group would serve as a benchmark for each NEO’s total compensation (annual base salary plus incentives) and used it, along with the NEO’s experience, position, responsibilities and tenure, its evaluation of the NEO’s individual performance in light of goals and objectives it established, and the economic conditions in the region, to set compensation levels for the year. Typically, our planning process begins in the fall of the preceding year when management identifies financial and operational goals, performance measures and action plans to be executed by the business units. These metrics (and associated budget) are presented to the Board for approval.Once the Board approves the budget and the CEDC approves the goals, they become the compensation measures for the NEOs. The Board met in December 2011 to approve a 2012 budget.In February 2012, the CEDC approved goals and targets for the 2012 and the 2012-2014 performance periods and also certified and approved 2011 and 2009 – 2011 goal results and incentive payouts.In March 2012, the CEDC met to set 2012 total compensation targets for the NEOs and to determine the appropriate levels for each element of compensation. In order to help determine the base salary and the percentage allocation of short- and long-term incentives in relation to total compensation for Messrs. Torgerson and Nicholas in 2012, the CEDC consulted with SH&P and reviewed the compensation data for the chief executive officers and chief financial officers of the Comparator Companies, as reported in their proxies.The CEDC also considered Mr. Torgerson’s performance and Mr. Torgerson’s evaluation of Mr. Nicholas’ performance during the prior year.Since not all Comparator Companies provided data for the positions held by Mr. Vallillo and Ms. Randell, the CEDC considered both available proxy data from the Comparator Companies and survey data from energy services companies as presented by SH&P.None of the Comparator Companies provided data for the position held by Mr. Favuzza, so the CEDC considered only the survey data of energy services companies.As with Mr. Nicholas, Mr. Torgerson provided the CEDC with performance evaluation assessments and compensation recommendations for Mr. Vallillo, Ms. Randell and Mr. Favuzza. 21 Role of CEDC in Setting Compensation Compensation for our NEOs is set under the terms of our executive compensation program, which is overseen by the CEDC.The CEDC determines the compensation of the Chief Executive Officer, the Chief Financial Officer and the other NEOs based on its evaluation of their performance in light of goals and objectives it has established, as well as Comparator Company and/or survey data and recommendations from SH&P.The CEDC reviews and approves corporate goals and objectives relevant to the compensation of the Chief Executive Officer, evaluates the performance of the Chief Executive Officer in executive session with the Non-executive Chair of the Board in light of these goals and objectives, a self-appraisal prepared by the Chief Executive Officer and input from directors not serving on the CEDC, and determines and approves the Chief Executive Officer’s compensation level based on their evaluation.The CEDC also approves the total compensation for any other individuals deemed by the Board to be executive officers under Section 16(b) of the Securities Exchange Act of 1934, as amended, including the annual base salary, annual short-term incentive and long-term incentive awards after consultation with SH&P and Mr. Torgerson. The CEDC establishes the performance goals applicable to the annual and long-term incentive compensation programs, administers the programs and certifies that performance goals and any other material terms were satisfied before authorizing payment of any awards. Role of SH&P During 2012, the CEDC continued to retain SH&P as its independent compensation consultant to assist and advise the CEDC regarding all policies and plans pertaining to compensation of the NEOs and other officers and key employees of UIL Holdings and its subsidiaries.The CEDC directly engaged SH&P and is solely responsible for hiring, firing and approving compensation of the consultant.The consultant does not perform administrative, actuarial, or other services for the Company apart from its engagement by the CEDC for executive compensation consulting services and matters related to director remuneration for the Board.As described above, SH&P assisted the CEDC by providing proprietary survey data as well as establishing and providing information on the Comparator Companies.In particular, by periodically reporting on executive incentive and compensation trends, SH&P assisted the CEDC in its determination of base salaries of executives, designing performance criteria and goals under short- and long-term incentive plans, and advising on appropriate levels of compensation and incentives for particular executive positions. Role of Our Management in Setting Compensation The Chief Executive Officer recommends compensation levels to the CEDC for all of the other NEOs.These recommendations are based on survey data collected from publicly available compensation surveys, comparator company proxy analysis, recommendations by SH&P, and the Chief Executive Officer’s evaluation of the NEOs’ performance in light of the Company’s goals and objectives established for the year.In 2012, the Vice President of Human Resources worked with SH&P and prepared materials to be reviewed by the Chief Executive Officer, who then made the recommendations to the CEDC.No other member of management was present when the Chief Executive Officer discussed compensation with the CEDC.The Chief Executive Officer’s recommendations were not binding on the CEDC.The Chief Executive Officer does not provide recommendations regarding his own compensation. Detailed Components of Compensation Base Salary We set base salaries at levels intended to recognize the responsibility associated with the particular executive position, the NEO’s experience and skills, and the need for base salaries to be competitive within the marketplace from which UIL Holdings draws its executive talent.In evaluating the NEOs’ base salaries in March 2012, the CEDC determined that some adjustments were required to continue to meet our compensation objectives. 22 The compensation data that the CEDC utilized for 2011 reflected large increases in executive compensation over the previous year.The CEDC took the findings into consideration but followed a conservative approach by limiting base salary increases for our NEOs to approximately one-third of what would have raised the NEOs’ base salaries to the median level of the market.In 2012, the CEDC maintained this conservative approach and, during deliberations in executive session with Mr. Hall of SH&P, determined that the following base salary increases were appropriate: Named Executive Officer % 2012 Base Salary Increase over 2011 2012 Salary as a % of Median Mr. Torgerson 5.2% 96% Mr. Vallillo 9.3% 98% Mr. Nicholas 8.7% 90% Ms. Randell 5.1% 95% Mr. Favuzza 6.7% 99% In arriving at Mr. Torgerson’s base salary increase of 5.2%, the CEDC considered the compensation data for the chief executive officers of the Comparator Companies, his consistent long-term performance, and his performance in 2011, which included: the successful startup of the GenConn Middletown peaking units; managing the impacts of Tropical Storm Irene in August and the autumn nor’easter, which passed through Connecticut in October; achieving 98% of our targets on gas conversions, maintaining the investment grade of all our companies’ debt, integrating the operations of the gas companies and UI, and; maintaining strong relationships with the communities UIL Holdings serves.The base salary adjustment for Mr. Vallillo was based on his performance in 2011 related to the overall operations of the electric utility business, the control of operating and maintenance expenses, his contribution to the overall leadership of Company gas and electric operations and continued integration of the gas companies, and the review of his total compensation relative to the market data.Mr. Vallillo retired on December 31, 2012.Mr. Nicholas’ increase was based on the CEDC’s assessment of his salary as compared to the market median for other chief financial officers, as well as his individual performance in helping to achieve the allowed rate of return for the electric business, and management of the financial activities of the Company.Ms. Randell’s salary adjustment was based on her management of the legal requirements of the Company in 2011, particularly the regulatory and legislative initiatives and the review of her total compensation relative to chief legal officers of the Comparator Companies.Mr. Favuzza’s salary adjustment was based on his leadership of the Controller’s function, including tax and financial planning. Incentive Compensation The UIL Holdings Corporation 2008 Stock and Incentive Compensation Plan (the “2008 Stock Plan”) was approved by shareowners and provides for both short-term and long-term incentive compensation.Generally, incentive awards made under the 2008 Stock Plan are intended to be “performance-based” compensation and the CEDC has the authority to exercise discretion to reduce the amount of incentives awarded in accordance with the terms of the incentive plans. As with base salaries, the CEDC considers proxy and market data, input from SH&P, and recommendations from Mr. Torgerson when setting the target annual short-term and long-term percentage of base salary that each NEO could be awarded based on the attainment of target goals.When the CEDC reviewed the target total remuneration (base salary, plus annual short-term incentive, plus long-term incentive) in 2012, it determined that some adjustments were appropriate in order to bring the individual NEOs closer to the market median for their job title.Based on these reviews of annual short-term and long-term incentives, the CEDC increased Mr. Torgerson’s long-term target from 165%, Mr. Vallillo’s long-term target from 125%, Mr. Nicholas’ long-term target from 85%, Ms. Randell’s short-term target from 45% and her long-term target from 85%, and Mr. Favuzza’s short-term target from 32%, all as a percentage of base salary and as shown below for each NEO: 23 Named Executive Officer Short-term Target (Percentage of Base Salary) Long-term Target (Percentage of Base Salary) Mr. Torgerson 75% 180% Mr. Vallillo 65% 130% Mr. Nicholas 50% 100% Ms. Randell 50% 90% Mr. Favuzza 35% 45% After the completion of the performance period (which is one year for the annual short-term incentive and three years for the long-term incentive) the CEDC approves actual payouts of incentive awards to be made no later than March 15th of the year following the end of the performance period.The incentive grants and the goal levels of performance (including threshold, target and maximum) associated with each program for 2012 and for 2012 – 2014 were set in February, 2012.Goals are set so that NEOs receive: ● No payment unless a threshold level of goal performance is achieved; ● An incentive payment equal to 50% of the target incentive compensation for threshold level performance achieved; ● An incentive payment equal to 100% of the target incentive compensation for target level performance achieved; ● An incentive payment of 150% of target incentive compensation for achievement of the maximum level of performance. In most cases, payments of incentives are interpolated (or pro-rated) for attainment of goals between threshold and target and between target and maximum levels of performance achieved.This means that, for example, if goal results came in exactly between target and maximum, the incentive earned would be 125% of target incentive compensation. In February 2012, the CEDC certified the 2011 performance results, and approved payment of 2011 short-term incentives and the 2009 – 2011 long-term incentives as shown in the following sections. Short-term Incentive Compensation All of the NEOs participated in the 2012 Senior Executive Incentive Compensation Program (“SEICP”).The annual short-term performance goals in this program were based on the achievement of financial, customer satisfaction/reliability, and safety goals.Goals were intended to maintain the NEOs’ focus on the interests of the Company’s customers and its shareowners.The financial goals of UIL Holdings Net Income and UIL Holdings capital expenditures were set at levels based on the budget approved by the Board in December 2011.Additionally, the capital spending for ten major projects was measured against a cost performance index (CPI) and schedule performance index (SPI) to encourage cost savings and timely implementation. The customer satisfaction/reliability goals and safety goals were based on the metrics set for those goals at each of our operating companies as reflected on their respective balanced scorecards which are used to calculate incentives for all of our non-union employees.The inclusion of customer satisfaction/reliability goals and safety goals illustrates the Company’s commitment to those operational aspects of our businesses.Accordingly, the CEDC felt that it was important that a portion of the NEOs’ incentives be determined by the Company’s performance of these goals.The CEDC concluded that the targets and weights set for these goals were appropriate in light of their importance, the level of attainment of these goals in the past, and target goals for the future. 24 At its March 2012 meeting, the CEDC set target annual short-term incentives for each NEO, expressed as a percentage of his or her base salary effective as of April 8, 2012.At its February 2013 meeting, the CEDC certified the 2012 performance results and approved the 2012 incentive payments.The 2012 SEICP goals, weights and results were as follows: SEICP Goals UIL Holdings Net Income (millions) UIL Holdings Cap-Ex (millions) Capital Projects Earned Value - CPI Capital Projects Earned Value - SPI SAIDI (minutes) Gas Leaks Response Time Reduce 3rd Party Claims Safety Metric Goal Maximum $ $ 64 % 0 Goal Target $ $ 1 1 68 % 5 Goal Threshold $ $ 73 % 8 Goal Weight 50
